ORMOND, J.
The bill of exceptions in this case, is obscurely drawn. As we understand it, it presents the case of two partners executing their individual notes to a workman, for a debt due from the partnership, and that the work which was the consideration of the notes, was so unskilfully and badly executed, that the entire consideration of both notes has failed. This is doubtless a defence, which either partner may make, when sued upon the note executed by him, as the failure of consideration is entire, as to both contracts, and the right to make the defence is not lost by the execution of separate notes.
Judgment reversed and cause remanded.